101

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MeGREGOR W. SCOTT

United States Attorney
MATTHEW M. YELOVICH
ROGER YANG

Assistant United States Attorneys
501 I Street, Suite 10-100
Saeramento, CA 95814
Telephone: (916) 554-2700
Faesimile: (916) 554-2900

Attorneys for Plaintiff
United States of Ameriea

F|LED

APR Z»_.l»' 2019
. .o\sTch coun'r
EA§%§§§'DHSSTH\GT oF cAuFon IA,,

m DEPU CLERI\

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:
9543 Tarbert Drive, Elk Grove, CA

19460 Fiddletown Road, Fiddletown, CA
16481 Fiddletown Road, Fiddletown, CA
8620 Port Haywood Way, Sacramento, CA
7627 Masters Street, Elk Grove, CA _
5759 Muskingham Way, Saciamento, CA
1165 Quail Oaks Rd., Valley Springs, CA
4630 Country Seene Way, Sacramento, CA
25 Donson Court, Elk Grove, CA

 

 

CASE NOS.

2:18-SW~0246 EFB,
2:18-SW-0247 EFB,
2:18-SW~0248 EFB,
2:18-SW-0249 EFB,
2:18-SW-0250 EFB,
2:18-SW-0251 EFB,
2:18-SW-()252 EFB,
2:18-SW-0253 EFB,
2:18-SW-0254 EFB.

¢[-PRSPQ-SED.] ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

Upon application of the United States of Ameriea and good cause having been shown,

///
///

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS

 

 

\OOO\]O'\

10
11
12
13
14

15v

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby
ordered unsealed.

Dat@d; f%/a‘jT/w_z 7 Qv/) /M/ rf>”/{a<,\

The Honorable Carolyn K. Delaney
UNITED STATES MAGISTRATE JU GE

 

[PRoPoSED] ORDER To UNSEAL SEARCH WARRANTS

 

 

